           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CARVIN WARE
ADC #123230                                              PETITIONER

v.                        No. 1:18-cv-69-DPM

WENDY KELLEY, Director,
ADC, Central Office                                     RESPONDENT

                                 ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
recommendation, NQ 29, and overrules Ware's objections, NQ 30.     FED.

R. Crv. P. 72(b)(3). The Court understands the challenge Ware faces .
But as Magistrate Judge Harris noted, the law doesn't require the ADC
to arrange suitable housing for potential parolees. Ware's petition will
therefore be dismissed with prejudice. No certificate of appealability
will issue. 28 U.S.C. § 2253(c)(1)-(2).
     So Ordered.

                                                  ?
                                  D.P. Marshall Jr.
                                  United States District Judge
